SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material under Rule 14a-12 ImClone Systems Incorporated (Name of Registrant as Specified In Its Charter) Bristol-Myers Squibb Company (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On September 23, 2008, Bristol-Myers Squibb Company sent the following question and answer sheet to certain of its employees: Q 1:Why did you raise your offer? A 1:We made our initial offer nearly 2 months ago.We increased our offer to end a protracted period of uncertainty among ImClone stockholders, employees and other constituents that could hurt the intrinsic value of ImClone’s assets.There needs to be an orderly and transparent process with a clearly delineated timeline to resolve ImClone’s future, particularly in light of the extraordinary market conditions. Q 2: Have there been discussions with Mr. Icahn? A 2: While our financial advisers have attempted several times to have discussions with ImClone’s financial advisors, there has not been any meaningful dialogue regarding our proposal with ImClone or its advisors. Q 3: Why $62, when ImClone has an offer for $70? A 3:We made our initial offer nearly 2 months ago and ImClone announced nearly 2 weeks ago that an unnamed party had submitted a conditional preliminary proposal to acquire ImClone.We increased our offer to end a protracted period of uncertainty among ImClone stockholders, employees and other constituents that could hurt the intrinsic value of ImClone’s assets.There needs to be an orderly and transparent process with a clearly delineated timeline to resolve ImClone’s future, particularly in light of the extraordinary market conditions. Q 4. Will ImClone’s poison pill provision pre-empt this next attempt of BMS to acquire ImClone? A 4.We intend to file a preliminary consent solicitation statement to solicit written consents from ImClone stockholders to remove the current Board of Directors and to replace them with five highly qualified nominees proposed by Bristol-Myers.We are taking this action to ensure the current ImClone Board does not refuse to satisfy the conditions of our offer.One of the conditions of our tender offer is the removal of ImClone’s poison pill. Q 5.What are ImClone’s proportional voting rights and how does this affect the tender offer? A 5.We intend to file a preliminary consent solicitation statement to solicit written consents from ImClone stockholders to remove the current Board of Directors and to replace them with five highly qualified nominees proposed by Bristol-Myers.We are taking this action to ensure the current ImClone Board does not refuse to satisfy the conditions of our offer. One of the conditions of the tender offer is the removal of a provision under the current stockholder rights agreement with ImClone that requires us to vote the shares of ImClone that we own in any vote to remove or elect directors proportionately with the votes of the other shareholders.One of the conditions of the tender offer is the removal of this requirement. Q 6.How long will it take BMS to launch the tender offer? A 6.We intend to commence a tender offer within approximately one week. Q 7.What if ImClone’s BOD rejects this offer?Will you give up?What’s your next move? A 7.As we’ve said, we believe ImClone shareholders should be permitted to evaluate the merits of our proposal and have a direct say in the future of ImClone.To facilitate this, we plan to initiate a tender offer and to file a preliminary consent solicitation statement with the SEC to remove all the members of the current ImClone Board and replace them with five highly qualified nominees. Q 8.What is BMS’s offer ceiling for ImClone? A 8. It would not be appropriate for me to speculate on that. Q 9.Who are your advisers? A 9.
